Citation Nr: 1520554	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left shoulder strain.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 2000 and from March to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had a personal hearing before the undersigned Veterans Law Judge in April 2015.


FINDINGS OF FACT

1.  The Veteran's left shoulder strain (his minor side) manifests with pain, weakness, increased fatigability and incoordination, and limited motion.  He has multiple flare ups daily that further decrease his motion.  In resolving all doubt in his favor, his left shoulder is the functional equivalent of being unfavorably ankylosed.  

2.  His left shoulder does not render him unemployable, when also considering his education and training but not his age.  A referral to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for left shoulder strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5200 (2014).


2.  The criteria for referral to the Director of the Compensation and Pension Service of an extraschedular claim of entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's left shoulder is currently rated as 10 percent disabling under DC 5019, which pertains to bursitis.  38 C.F.R. § 4.71a (2014).  Under this code, symptoms are rated based on limited motion, as degenerative arthritis (DC 5003).  Under DC 5003, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a , DCs 5003, 5010 (2014).  

The diagnostic codes pertaining to limited motion of the shoulder are DCs 5200 and 5201.  These codes assign different rates for the major and minor sides.  The Veteran is right-handed, therefore his left shoulder is rated as his minor side.  Id. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation, favorable ankylosis is rated as 20 percent disabling on the minor side; intermediate ankylosis is rated as 30 percent disabling on the minor side; and, unfavorable ankylosis is rated as 40 percent disabling on the minor side.  Id., DC 5200.

Under DC 5201, limitation of motion of the arm, a 20 percent rating is assigned when the arm can only be lifted to shoulder level or when it can only lifted midway between the shoulder and the side.  A 30 percent rating is assigned when the arm can only be lifted to 25 degrees from the side.  Id., DC 5201.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

After reviewing the evidence, the Board finds that a 40 percent rating for the functional equivalent of being unfavorable ankylosis is warranted.  38 C.F.R. § 4.71a, DC 5200.  Although ankylosis is not shown in his medical records, the Board finds that his symptoms most closely approximate this level of disability.  In August 2010, he complained of having multiple flare ups on a daily basis that lasted about an hour at a time.  Essentially, his shoulder is constantly flared.  His function is also limited due to weakness, stiffness, pain, increased fatigability, and incoordination.  The December 2013 VA examiner opined that his functionality would be further decreased during flares.  During his April 2015 hearing, his disability was observed by the undersigned.  The Veteran testified that when he is able to use his arm, he cannot lift it to even his shoulder, but during the hearing he was not able to lift it at all.  He also testified that he was discharged from the Reserves in the spring of 2010 due to his shoulder, because he could not participate in the trainings.  Due to his frequent daily flares that reduce functionality to the point that it is the equivalent of ankylosis, the Board finds that his symptoms most closely approximate the level of 40 percent disabling.  38 C.F.R. § 4.7 (2014).  This is the highest rating available to limitation of motion of the minor shoulder.  38 C.F.R. § 4.71a, DCs 5200 and 5201.

A higher rating is not available under any other diagnostic code.  He has not been shown to have impairment of the humerus or of the clavicle or scapula.  Therefore, DCs 5202 and 5203 are not for application.

The Board finds that he is entitled to this initial increased rating effective from the date of service connection.  

Extraschedular Consideration

The Board considered whether his left shoulder should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), and does not find it warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

When considering whether referral is warranted, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App, 111 (2008).  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then the Board must next determine whether the claimant's disability picture exhibits other related factors, or "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Finally, if the Board finds the rating schedule is inadequate to evaluate a claimant's disability picture, and that the picture shows any governing norms, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He has pain in his shoulder, and also weakness, stiffness, increased fatigability, and incoordination.  He has limited motion and functional impairment.  He has difficulty dressing and standing up, and cannot lift more than 5 pounds.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and arm provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5200 and 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's shoulder disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is only service-connected for one disability.  

TDIU

The Veteran asserts that he is unemployable due to his left shoulder.  A total disability rating based upon individual unemployability may be assigned where the schedular disability rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2014).  A TDIU may be awarded on a schedular basis when the veteran's unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disability is his left shoulder strain, which is rated as 40 percent disabling since March 2010.  Therefore, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  If the Board determines that he is not able to work due to his left shoulder, then the issue is referred to the Director of the Compensation and Pension Service for extraschedular consideration of a TDIU.

In making this determination, the Board must find that the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making this determination, VA may consider such factors as the extent of the service-connected disability, and employment and educational background, but not his age.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran asserts that he is unable to work because of his left shoulder.  He has not worked since February 2012, when he lost his job due to the contractual time period ending.  That job was as a customer service agent working in a call center, essentially a sedentary job sitting at a desk.  He said that he interviewed at many places but does not think that people will hire him because of his shoulder.  He did not specify any problems that his shoulder caused on that job, just that it is always painful.  Since then, he has enrolled in college courses full-time towards an information technology (IT) degree.  He takes classes on Monday, Wednesdays, and Thursdays, which requires him to commute between two campuses (as of the April 2015 personal hearing).  He has not specified any problems that his left shoulder has caused with regard to his studies, again only citing pain and discomfort.  

Based on this body of evidence, the Board does not find that referral for extraschedular consideration of a TDIU is warranted.  He has indicated that he does not think that he will be hired because of his shoulder, but that is not the standard for awarding a TDIU.  Rather, the issue is whether he is incapable of performing physical and mental acts required by employment.  Van Hoose, supra.  There is no indication that his service connected disability causes him to be unable to perform the mental acts required by employment.  His left shoulder will likely impact his ability to perform the physical acts, but the evidence does not show that it will preclude physical activities.  Indeed, his success in his college IT courses shows that he has the both the physical and mental acuity to perform the acts required by employment in IT.  He may not be able to perform the duties of every IT-related employment, for instance if a position requires frequent heavy lifting, but there is no indication that he is precluded from performing all duties.  To the extent his left shoulder affects the Veteran's employment, the assigned schedular rating compensates the Veteran for such impairment.  Thus, referral for extra-schedular consideration of a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).
   

ORDER

A 40 percent initial rating for left shoulder strain is granted.

The claim of entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


